Case: 17-60420      Document: 00514512664        Page: 1     Date Filed: 06/14/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                   No. 17-60420
                                                                                FILED
                                                                            June 14, 2018
                                 Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk

ALEJANDRINA RUBI-VENTURA; KEVIN JOEL MARQUEZ-RUBI;
CHRISTOPHER ALEJANDRO MARQUEZ-RUBI,

                                                Petitioners,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                Respondent.



                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 206 245 332
                                 No. A 206 245 333
                                 No. A 206 245 334




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Alejandrina Rubi-Ventura, a native and citizen of Honduras, applied for


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-60420     Document: 00514512664     Page: 2   Date Filed: 06/14/2018


                                  No. 17-60420

asylum, withholding of removal, and withholding of removal under the Con-
vention Against Torture (“CAT”). She designated her minor sons, Kevin and
Christopher Marquez-Rubi, as derivative beneficiaries of the application.
Rubi-Ventura sought relief based on threats and extortion she suffered in
Honduras from individuals she thought were members of a gang. She and her
sons petition for review of an order of the Board of Immigration Appeals (“BIA”)
dismissing their appeal of the denial by the immigration judge (“IJ”) of their
applications for immigration relief.

      Because the BIA agreed with the IJ’s determinations regarding the peti-
tioners’ eligibility for immigration relief, both decisions are reviewable. See Le
v. Lynch, 819 F.3d 98, 104 (5th Cir. 2016). This court reviews findings of fact
for substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
2006). Under substantial-evidence review, this court may not reverse a factual
finding unless the evidence compels a contrary conclusion. Id.

      Substantial evidence supports the findings that Rubi-Ventura was not
entitled to asylum because she did not establish harm rising to the level of
persecution or show that she was harmed for her membership in a protected
social group. That she received threatening phone calls and was the victim of
robbery, which did not result in physical harm, does not compel a finding of
persecution. See Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012);
Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004).

      Rubi-Ventura did not show that small-business owners in Honduras
extorted or victimized by gang members constituted a protected group. See
Mejia v. Lynch, 633 F. App’x 269, 270 (5th Cir. 2016). Because she did not
exhaust a claim based on former business owners or business owners who are
mothers, this court lacks jurisdiction to review a claim based on those particu-
lar characteristics. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).


                                        2
    Case: 17-60420    Document: 00514512664     Page: 3   Date Filed: 06/14/2018


                                 No. 17-60420

      Accordingly, Rubi-Ventura fails to show that she was eligible for asylum.
See Chen, 470 F.3d at 1138. Because her sons’ claims are derivative of hers,
she has failed to show that her sons are eligible for asylum. See Orellana-
Monson v. Holder, 685 F.3d 511, 521−22 (5th Cir. 2012). Rubi-Ventura has
also failed to meet the higher standard of showing that she and her sons are
entitled to withholding of removal. See Chen, 470 F.3d at 1138. She has aban-
doned any challenge to the denial of relief under the CAT. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

      The petition for review is DISMISSED in part for lack of jurisdiction and
DENIED in part.




                                       3